DIXON, Chief Justice, and DENNIS, Justice,
concurring in the writ grant and order.
The Code of Professional Responsibility, a set of rules adopted by this Court, having the force and effect of substantive law, see Singer, Hutner, Levine, Seeman & Stuart v. Louisiana State Bar Association, 378 So.2d 423 (La.1979); Saucier v. Hayes Dairy Products, Inc., 373 So.2d 102 (La.1979), provides that “[t]he responsibility of a public prosecutor differs from that of the usual advocate; his duty is to seek justice, not merely to convict.” EC 7 — 13. Every attorney must refrain from accepting employment, except with the consent of his client after full disclosure, if “the exercise of his professional judgment on behalf of his client will be or reasonably may be affected by his own financial, business, property, or personal interests.” DR 5-101. It is unfair and unprofessional for a district attorney or an assistant district attorney to continue representation of the state in a case if his personal, financial or business interests conflict with fair and impartial administration of justice.